Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Agreement”) is made as of this 10 day of June, 2011,
by and between ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation
(together with its successors and assigns, “Lender”), at the office of the
Lender, c/o ING Investment Management LLC, 5780 Powers Ferry Road, NW, Suite
300, Atlanta, Georgia 30327-4349, or at such other place as Lender may from time
to time designate in writing, SSTI 75 BROOKLINE Rd, LLC, a Delaware limited
liability company, SSTI 4257 BUFORD DR, LLC, a Delaware limited liability
company, SSTI 99 2ND AVE, LLC, a Delaware limited liability company, SSTI 5484
FLAKES MILL RD, LLC, a Delaware limited liability company, SSTI 5219 PLANK RD,
LLC, a Delaware limited liability company, SSTI 201 FULTON CT, LLC, a Delaware
limited liability company, SSTI 8337 TARA BLVD, LLC, a Delaware limited
liability company, SSTI 2619 AUSTELL RD, LLC, a Delaware limited liability
company, SSTI 520 W WILLIAMSBURG RD, LLC, a Delaware limited liability company,
SSTI 4435 SKIPPACK PIKE, LLC, a Delaware limited liability company, and SSTI
3600 QUAKERBRIDGE RD, LLC, a Delaware limited liability company (the foregoing
11 entities being referred to collectively as the “Borrowers”), and STRATEGIC
STORAGE TRUST, INC., a Maryland corporation (“Guarantor”).

RECITALS

A. Under separate commitment letters between each of the Borrowers and Lender,
Lender has agreed to fund loans to each of the Borrowers in the amounts listed
on Exhibit A, attached hereto (each, a “Loan” and collectively, the “Loans”),
with a total principal amount for all of the Loans of $22,015,000.

B. Each of the Borrowers has executed a Promissory Note as of the date hereof,
in the amounts set forth on Exhibit A (each, a “Note” and collectively, the
“Notes”), and each of the Notes is being funded as of the date hereof.

C. Each Note is secured by either a (i) Mortgage, Security Agreement, Financing
Statement and Fixture Filing, (ii) a Deed of Trust, Security Agreement,
Financing Statement and Fixture Filing, or (iii) a Deed to Secure Debt and
Security Agreement (each, a “Mortgage” and collectively, the “Senior Security
Instruments”), from each of the Borrowers encumbering or conveying as security
for each applicable Loan one or more parcels of land located as described on
Exhibit B, attached hereto. The eleven parcels of land and improvements securing
each Loan shall be referred to individually as a “Parcel” and all of the Parcels
collectively shall be referred to as the “Pooled Property”.

D. The Borrowers and Lender desire to provide for the cross-default and
cross-collateralization of the Loans.

E. The cross-default of the Loans is set forth in this Loan Agreement. To effect
the cross-collateralization of the Loans, each Note is also secured by a
Guaranty of Affiliate Loans executed by each of the other Borrowers, guarantying
the payment and performance under the respective Note executed by each of the
other Borrowers (individually, an “Affiliate Guaranty” and collectively, the
“Affiliate Guaranties”). Each of the Affiliate Guaranties is secured by either a
(i) Junior Mortgage, Security Agreement and Fixture Filing, (ii) a Junior Deed
of Trust, Security Agreement, Financing Statement and Fixture Filing, or (iii) a
Junior Deed to Secure Debt and Security Agreement (each, a “Junior Security
Instrument”) granted by each Borrower to Lender, and mortgaging and conveying a
subordinate or junior interest in the Parcel owned by such Borrower.

F. Each of the Notes is further secured by a Limited Guaranty from the Guarantor
(each, a “Limited Guaranty”).

G. The parties hereto desire to set forth certain agreements with respect to the
Loans.

NOW, THEREFORE, to induce the Lender to make the Loans, and in consideration of
the sum of ten dollars ($10.00) and other valuable consideration, the receipt
and sufficiency of which are acknowledged, the Borrowers, Guarantor and Lender
hereby enter into this Agreement on the terms that follow.

1. Cross-Default of Loans. Any “Event of Default” as defined under any of the
loan documents listed on Exhibit C attached hereto (collectively, the “Loan
Documents”), or any default in which any required notice of such default has
been given and any applicable cure period has expired, shall constitute an Event
of Default under the terms of

 

Page 1 of 9



--------------------------------------------------------------------------------

this Agreement. Any Event of Default under this Agreement shall constitute an
Event of Default under each of the Loan Documents (or if the term “Event of
Default” is not defined therein, a default after any expressly provided notice
and cure or grace period has expired without said default having been cured).

2. Restriction on Prepayment of Notes. Each Note contains a provision for
prepayment of such Note, conditioned upon payment of a Prepayment Premium, as
provided for in the applicable Note. Notwithstanding anything else set forth in
any of the Notes, and except as provided in Section 4 below, no single Note may
be prepaid without a prepayment in full of all of the Notes, together with
payment of the applicable Prepayment Premiums on all of the Notes.

3. Permitted Transfers. The transfers described in this Section 3 shall be
considered “Permitted Transfers”:

(a) Lender will permit the following transfers of ownership within each Borrower
entity without the 1% fee or change in the Loan terms provided that: (i) no
Event of Default shall have occurred or be continuing hereunder or under the
Loan Documents or any separate documents guaranteeing Borrower’s payment and
performance of any Loan; (ii) Lender is promptly notified of such proposed
transfer and provided with such documentation evidencing the transfer and the
identity of the transferee as reasonably requested by Lender; (iii) assumption
documents, if deemed necessary by the Lender, in a form that is acceptable to
Lender are executed by the transferee; and (iv) Borrower reimburses Lender for
all fees and expenses including reasonable attorney’s fees associated with the
Lender’s review and documentation of the transfer:

(i) Any interest in the Borrower entity may be transferred upon the death of the
holder of said interest but only by will or intestacy; and

(ii) Any interest in the Borrower entity may be voluntarily sold, transferred or
conveyed or assigned to another person owning an interest in the Borrower as of
the date of closing.

(b) Subject to compliance with the provisions of Section 6 below regarding
ERISA, (i) any issuance, sale, transfer or other disposition of any shares of
stock of Strategic Storage Trust, Inc. (“SST”) shall be permitted without
Lender’s consent and without payment of any fee or prior notice to Lender as
long as such issuance, sale, transfer or other disposition does not result in:
(A) Borrowers no longer being the owners of the entire Pooled Property; (B) SST
no longer being the sole general partner of Strategic Storage Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”);
(C) the Operating Partnership no longer being the sole owner of each Borrower;
or (D) one person or group of affiliated persons acquiring more than 49% of the
voting shares of SST in one or a series of related transactions, and (ii) any
issuance, sale, transfer or other disposition of any limited partnership
interests in the Operating Partnership shall be permitted without Lender’s
consent and without payment of any fee or prior notice to Lender as long as such
issuance, sale, transfer or other disposition does not result in: (A) Borrowers
no longer being the owners of the entire Pooled Property; (B) SST no longer
being the sole general partner of the Operating Partnership; or (C) the
Operating Partnership no longer being the sole owner of each Borrower.

(c) Notwithstanding the foregoing, Lender will permit a one-time transfer or all
of the Loans in the aggregate, but not individually; provided, (i) the
transferee has a financial and credit standing and management expertise
acceptable to Lender as equal or greater than that of Borrowers at the time of
the original Loan approval; (ii) assumption documents in form and substance
satisfactory to Lender are executed by the transferee; (iii) Lender is paid a
transfer fee equal to one percent (1%) of the then aggregate outstanding
indebtedness under the Loans; (iv) Borrowers reimburse Lender at closing all
fees and expenses associated with the transfer including reasonable legal fees;
(v) Lender receives an endorsement to the Mortgagee’s title policies, in form
and substance acceptable to Lender; and, (vi) at Lender’s option, Lender
receives opinions of counsel and Borrower and transferee authorization documents
in form and substance acceptable to Lender. Further, Lender, in its sole
judgment and discretion, may require individuals specifically named by Lender to
deliver to Lender an Environmental Indemnification Agreement on Lender’s
standard form. The rights granted to Borrower in this section are personal to
Borrower, shall be extinguished after the exercise thereof, and shall not inure
to the benefit of any subsequent transferee. Such transfer and assumption will
not, however, release the Borrowers or any guarantors from any liability to the
Lender without the prior written consent of Lender, which consent may be given
or withheld in Lender’s sole discretion, but if given, may be conditioned upon,
without limitation, the execution of new guaranties from principals of the
transferee as Lender deems necessary, execution by the principals of the
transferee of

 

Page 2 of 9



--------------------------------------------------------------------------------

Lender’s standard Environmental Indemnification Agreement and such other
requirements as Lender may deem appropriate in its reasonable discretion.

(d) Notwithstanding anything else set forth in any of the Loan Documents, the
execution by each Borrower of an Affiliate Guaranty and a Junior Security
Instrument, each in favor of Lender is a Permitted Transfer, and shall not be a
violation of any covenant set forth in any of the Loan Documents.

4. Property Release Privilege. Provided no Event of Default exists under the
terms of any of the Loans, each Borrower shall be allowed, on or after July 1,
2012, to prepay its Loan without a simultaneous prepayment, in full, of all of
the Loans, upon thirty (30) days prior written notice to Lender (“Release
Request”), and to thereby obtain a release of the Senior Security Instrument
securing the Borrower’s Loan and the Junior Security Instrument securing the
Borrower’s Affiliate Guaranty (the “Release Privilege”) subject to satisfaction
of all of the following conditions:

(a) For purposes of the Release Privilege, the “Release Factor” is 125%;

(b) Promptly following Lender’s receipt of a Release Request, Lender shall
determine the release price (the “Release Price”) payable for the individual
Parcel to be released, which shall be an amount equal to (x) the Release Factor
times (y) the then remaining principal balance of the Borrower’s Loan;

(c) In addition to the Release Price, the Borrower requesting the release shall
also pay to Lender, simultaneously with the Release Price, the Prepayment
Premium on such Release Price calculated in accordance with the terms of the
applicable Note together with any accrued interest or other charges due under
the applicable Note;

(d) Lender shall have the right to apply the Release Price to pay off the Loan
and any excess shall be applied to the remaining Loans in such manner as Lender
determines in its sole discretion;

(e) Borrowers shall pay all costs, fees and expenses associated with the Release
Privilege, including without limitation, 100% of all reasonable attorneys’ fees
and expenses incurred by or on behalf of Lender in connection therewith, and all
such sums shall be due and payable on the date of closing and delivery of the
release documentation by Lender; and

(f) Notwithstanding anything contained in this section to the contrary, Lender
may reject any Release Request submitted by an Borrower if after giving effect
to the proposed release (i) the debt yield for the remaining individual Parcels
securing the remaining Loans would be less than 15.00%, or (ii) the in-place
occupancy of the total units of the remaining Pooled Property will be below 80%
after the proposed release. For purposes of this Agreement, the term “Debt
Yield” shall be the percentage determined by dividing (A) the net operating
income generated by the remaining individual Parcels that would continue to
secure the Loans following the applicable release during the twelve full
calendar months immediately preceding the calendar month in which the
calculation is being determined, by (B) the aggregate outstanding principal
balance of the Loans remaining in place after the proposed release.

5. Exculpatory. The liability of each of the Borrowers under the respective
Loans in which it is the Borrower is limited to the extent set forth in each
Note. The liability of each Borrower under the Loans for which it is not the
Borrower is limited to the extent set forth in the Affiliate Guaranties.

6. ERISA. EACH BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER, AND AGREES
WITH LENDER, THAT AS OF THE DATE HEREOF, NONE OF THE INVESTORS IN OR OWNERS OF
THE BORROWER IS AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED, A PLAN AS DEFINED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986 AS AMENDED, NOR AN
ENTITY THE ASSETS OF WHICH ARE DEEMED TO INCLUDE PLAN ASSETS PURSUANT TO
DEPARTMENT OF LABOR REGULATION SECTION 2510.3-101 (THE “PLAN ASSET REGULATION”).
EACH BORROWER FURTHER REPRESENTS, WARRANTS AND AGREES THAT AT ALL TIMES DURING
THE TERM OF THE LOAN THE BORROWER SHALL SATISFY AN EXCEPTION TO THE PLAN ASSET
REGULATION, SUCH THAT THE ASSETS OF THE BORROWER SHALL NOT BE DEEMED TO INCLUDE
PLAN ASSETS. IF AT ANY TIME DURING THE ENTIRE TERM OF THE LOAN ANY OF THE
INVESTORS IN OR OWNERS OF THE BORROWER SHALL INCLUDE A PLAN OR ENTITY DESCRIBED
IN THE FIRST

 

Page 3 of 9



--------------------------------------------------------------------------------

SENTENCE OF THIS PARAGRAPH, BORROWER SHALL AS SOON AS REASONABLY POSSIBLE
FOLLOWING AN INVESTMENT BY SUCH A PLAN OR ENTITY, PROVIDE LENDER WITH AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO LENDER INDICATING THAT THE ASSETS OF THE
BORROWER ARE NOT DEEMED TO INCLUDE PLAN ASSETS PURSUANT TO THE PLAN ASSET
REGULATION. IN LIEU OF SUCH AN OPINION, THE LENDER MAY IN ITS SOLE DISCRETION
ACCEPT SUCH OTHER ASSURANCES FROM THE BORROWER AS ARE NECESSARY TO SATISFY
LENDER IN ITS SOLE DISCRETION THAT THE ASSETS OF THE BORROWER ARE NOT DEEMED TO
INCLUDE PLAN ASSETS PURSUANT TO THE PLAN ASSET REGULATION. EACH BORROWER
UNDERSTANDS THAT THE REPRESENTATIONS AND WARRANTIES HEREIN ARE A MATERIAL
INDUCEMENT TO LENDER IN THE MAKING OF THE LOANS, WITHOUT WHICH LENDER WOULD HAVE
BEEN UNWILLING TO PROCEED WITH THE CLOSING OF THE LOANS.

7. Election of Remedies. Upon the occurrence of an Event of Default under any of
the Loans, the Lender need not resort first to its remedies under the Loan
Documents executed by the Borrower that has executed the Note or loan documents
from which the Event of Default arises. The Lender may instead exercise its
remedies for an Event of Default under any of the Loan Documents executed by any
other Borrower, at its sole and absolute discretion.

8. Miscellaneous.

(a) Applicable Law. This Agreement shall be governed by the law of the State of
Georgia.

(b) Successors and Assigns. The terms, covenants, conditions and warranties
contained herein and the powers granted hereby shall inure to the benefit of and
bind the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

(c) Severability. In the event that any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part, or in any respect, or in the event that any one or more of
the provisions of this Agreement shall operate, or would prospectively operate,
to invalidate this Agreement, then, and in any such event, such provision or
provisions only shall be deemed to be null and void and of no force or effect,
and shall not affect any other provision of this Agreement which other
provisions shall remain operative and in full force and effect and shall in no
way be affected, prejudiced or disturbed thereby.

(d) Amendment. This Agreement may be amended, revised, waived, discharged,
released or terminated only by a written instrument or instruments executed by
the party against which enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted. Any alleged amendment, revision,
waiver, discharge, release or termination that is not so documented shall be
null and void.

(e) Interpretation.

(i) Headings and General Application. The section, subsection, paragraph and
subparagraph headings of this Agreement are provided for convenience of
reference only and shall in no way affect, modify or define, or be used in
construing, the text of the sections, subsections, paragraphs or subparagraphs.
If the text requires, words used in the singular shall be read as including the
plural, and pronouns of any gender shall include all genders.

(ii) Sole Discretion. The Lender may take any action or decide any matter under
the terms of this Agreement or of any other Loan Document (including any
consent, approval, acceptance, option, election or authorization) in its sole
and absolute discretion, for any reason or for no reason, unless the related
Loan Document contains specific language to the contrary. Any approval or
consent which the Lender might withhold may be conditioned in any way.

(iii) Result of Negotiations. This Agreement results from negotiations between
the Borrowers and Lender and from their mutual efforts. Therefore, it shall be
so construed, and not as though it had been prepared solely by the Lender.

 

Page 4 of 9



--------------------------------------------------------------------------------

(iv) Reference to Particulars. The scope of a general statement made in this
Agreement or in any other Loan Document shall not be construed as having been
reduced through the inclusion of references to particular items that would be
included within the statement’s scope. Therefore, unless the relevant provision
of a Loan Document contains specific language to the contrary, the term
“include” shall mean “include, but shall not be limited to” and the term
“including” shall mean “including, without limitation.”

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same agreement.

9. Giving of Notice. (a) All notices, demands, requests, and other
communications desired or required to be given hereunder (“Notices”), shall be
in writing and shall be given by: (i) hand delivery to the address for Notices;
(ii) delivery by overnight courier service to the address for Notices; or
(iii) sending the same by United States mail, postage prepaid, certified mail,
return receipt requested, addressed to the address for Notices.

(b) All Notices shall be deemed given and effective upon the earlier to occur
of: (i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:

 

Borrower and Guarantor:    c/o Strategic Storage Trust, Inc.    111 Corporate
Drive, Suite 120    Ladera Ranch, CA 92694    Attn: H. Michael Schwartz With a
copy to:    Mastrogiovanni Schorsch and Mersky, P.C.    2001 Bryan Street, Suite
1250    Dallas, Texas 75201    Attn: Charles Mersky, Esq. Lender:    ING Life
Insurance and Annuity Company    c/o ING Investment Management LLC    5780
Powers Ferry Road, NW, Suite 300    Atlanta, Georgia 30327-4349    Attention:
Mortgage Loan Servicing Department   

and

   ING Investment Management LLC    5780 Powers Ferry Road, NW, Suite 300   
Atlanta, Georgia 30327-4349    Attention: Real Estate Law Department With a copy
to:    Nyemaster Goode, P.C.    700 Walnut, Suite 1600    Des Moines, Iowa 50309

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

Page 5 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, Guarantor and Lender have caused this
Agreement to be duly executed as of the date first above written.

 

SSTI QUAKERBRIDGE RD, a Delaware limited liability company By:   Strategic
Storage Trust, Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 75 BROOKLINE RD,
LLC, a Delaware limited liability company By:   Strategic Storage Trust, Inc., a
Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 4257 BUFORD DR,
LLC, a Delaware limited liability company By:   Strategic Storage Trust, Inc., a
Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 99 2ND AVE, LLC, a
Delaware limited liability company By:   Strategic Storage Trust, Inc., a
Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 8337 5484 FLAKES
MILL RD, LLC, a Delaware limited liability company By:   Strategic Storage
Trust, Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President  

 

Page 6 of 9



--------------------------------------------------------------------------------

SSTI 5219 PLANK RD, LLC, a Delaware limited liability company By:   Strategic
Storage Trust, Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

  (SEAL)   Name:   H. Michael Schwartz     Title:   President   SSTI 201 FULTON
CT, LLC, a Delaware limited liability company By:   Strategic Storage Trust,
Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 8337 TARA BLVD,
LLC, a Delaware limited liability company By:   Strategic Storage Trust, Inc., a
Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 2619 AUSTELL RD,
LLC, a Delaware limited liability company By:   Strategic Storage Trust, Inc., a
Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   SSTI 520 W WILLIAMSBURG
RD, LLC, a Delaware limited liability company By:   Strategic Storage Trust,
Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

  (SEAL)   Name:   H. Michael Schwartz     Title:   President  

 

Page 7 of 9



--------------------------------------------------------------------------------

SSTI 4435 SKIPPACK PIKE, LLC, a Delaware limited liability company By:  
Strategic Storage Trust, Inc., a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

    Name:   H. Michael Schwartz     Title:   President   STRATEGIC STORAGE
TRUST, INC., a Maryland corporation By:  

/s/ H. Michael Schwartz

  (SEAL) Name:   H. Michael Schwartz   Title:   President   ING LIFE INSURANCE
AND ANNUITY COMPANY, a Connecticut corporation By:   ING Investment Management
LLC, a   Delaware limited liability company,   Its authorized agent   By:  

/s/ John P. Foley

    Name:   John P. Foley     Title:   Vice President  

 

Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT A

Loans

 

Borrower

  

Property

   Loan Amount  

SSTI 75 Brookline Rd, LLC

   75 Brookline Road, Ballston Spa, New York 12020      2,515,000   

SSTI 4257 Buford Dr, LLC

   4257 Buford Drive, Buford, GA 30518      1,350,000   

SSTI 99 2nd Ave, LLC

   99 2nd Avenue, Collegeville, PA 19426      1,515,000   

SSTI 5484 Flakes Mill Rd, LLC

   5484 Flakes Mill Road, Ellenwood, GA 30294      1,260,000   

SSTI 5219 Plank Rd, LLC

   5219 Plank Road, Fredericksburg, VA 22407      2,090,000   

SSTI 201 Fulton CT, LLC

   201 Fulton Court, Peachtree City, GA 30269      2,645,000   

SSTI 8337 Tara Blvd, LLC

   8337 Tara Boulevard, Jonesboro, GA 30236      1,100,000   

SSTI 2619 Austell Rd, LLC

   2619 Austell Road, Marietta, GA 30008      1,200,000   

SSTI 520 W Williamsburg Rd, LLC

   520 W. Williamsburg Road, Sandston, VA 23150      3,360,000   

SSTI 4435 Skippack Pike, LLC

   4435 Skippack Pike, Skippack, PA 19473      1,170,000   

SSTI 3600 Quakerbridge Rd, LLC

   3600 Quakerbridge Road, Hamilton, NJ 08619      3,810,000           
22,015,000   

 

Page 9 of 9